ACCEPTED
                                                                                                       01-14-000563-cv
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                   7/2/2015 4:41:29 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK

                                                 CAUSE NO. 01-14-00563-CV
                                                IN THE COURT OF APPEALS
                                            FIRST COURT OF APPEALS DISTRICT
                                                                                  FILED IN
                                                     HOUSTON, TEXAS         1st COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                              7/2/2015 4:41:29 PM
                                                                              CHRISTOPHER A. PRINE
                                                                                      Clerk
JERRY VALDEZ,
    Appellant

VS.


BRUCE ROBERTSON, JR.,
    Appellee



                                      MOTION FOR EXTENSION OF TIME TO FILE
                                           APPELLANT'S REPLY BRIEF


TO THE HONORABLE COURT OF APPEALS:

             Comes Now Appellant, JERRY VALDEZ, asking the Court to grant him an

extension of time to file his Reply Brief and shows:

             1.          Appellee filed his Brief on May 11, 2015 and Appellant's Reply Brief was

due on May 31,2015. See Rules 9.3(a)(1)B, 10.5(b) and 38.6(d) of the Texas Rules of

Appellate Procedure.

            2.           A party may file for an extension of time to file a Reply Brief. See Rules

9.3(a)(1)B, 10.5(b), 38.6(d).

             3.          Good cause exists for the granting of the requested extension. Appellant's

attorney, who is a solo practitioner, is counsel for the mother of a man who was killed in

a multiple vehicle accident in which six person were killed and at least two others were

injured. Discovery in the case is complex and is ongoing. Further, Appellant's counsel



                                                                                                   1
07.2015, N, BR, CAUSE NO. 01-14-D0563-CV
MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S REPLY BRIEF
has had to attend to various court hearings in several counties regarding criminal and

civil matters.

             4.           This case is not yet set for submission and Appellant's Reply Brief

accompanies this motion.

             5.            PRAYER: Premises Considered, Appellant asks the Honorable Court of

Appeals to grant this motion and to extend the time for Appellant to file his Reply Brief

until July 3,2015.

                                                                    Respectfull~   submitted,



                                                                 ~£-~~~
                                                                    ~~INO -                        ---.---.

                                                                    State Bar No. 20211100
                                                                    1519 Washington St., Suite One
                                                                    Laredo, Texas 78040
                                                                    Tel: (956) 726-1638
                                                                    Email: armandotrevinolaw@gmail.com
                                                                    Attorney for Appellant




                                                       CERTIFICATE OF SERVICE


             A true copy of the above document was served on the 2nd day of July, 2015, on

BRUCE ROBERTSON, JR., 8100 Broadway, Suite 102, San Antonio, Texas 78209;

and on GEORGE H. SPENCER, JR., 112 E. Pecan, Suite 1300, San Antonio, Texas

78205.




                                                                                                              2
07.2015, N, BR, CAUSE NO. 01-14-00563-CV
MonON FOR EXTENSION OF TIME TO FILE APPELLANT'S REPLY BRIEF